United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2813
                                   ___________

Charles Pointer,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
St. Louis Board of Education,           *
St. Louis, MO.,                         *      [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: December 4, 2002
                              Filed: December 11, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Charles Pointer appeals the district court’s1 adverse grant of summary judgment
on his retaliation claim against defendant St. Louis Board of Education. Having
carefully reviewed the record de novo, we conclude the district court properly granted
summary judgment, because Pointer was unable to adduce any proof that the


      1
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
defendant’s decision not to rehire him was causally connected to a charge of
discrimination he allegedly filed with the Equal Employment Opportunities
Commission in 1984. Accordingly, we affirm. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-